DETAILED ACTION

This action is in reference to the communication filed on 4 APRIL 2022 
Amendments to claims 2, 8 are entered and considered. 
Claims 2-20 as filed on 4 APRIL 2022 are present and exampled. 
Information Disclosure Statement
Applicant’s Information disclosure statement as filed on 12/18/2020 has been received, and entered into the record.  However, given the excessive number of references cited, it is highly impractical for the Examiner to review the references thoroughly. By initializing each of the cited references on the accompanying 1449 form, the Examiner is merely acknowledging the submission of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an Applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
By Examiner’s count, Applicant has submitted at least 200 documents in the Information Disclosure Statements. It would be helpful to the Examiner if the applicant could point out specific sections of the lengthy references that are most relevant to the applicant’s invention. It would be further helpful to the Examiner if the Applicant could provide a concise explanation of the most relevant documents so that the Examiner may review them in greater detail. From MPEP § 609 A(3), "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/442943, and 61/422691, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applications 61/442943, and 61/422691, mention various forms of an offer creation and sharing. The parent application(s) does not provide the level of detail as claimed nor does it require or disclose the use of a cookie or IP address to track activity of any sort, let alone specifically, beyond the title of the ‘691 application; i.e. as in representative claim 2, 8, 14. While the parent Applications nominally disclose registration, there is no discussion nor disclosure of a second enrollment process or any required activity on the part of the second purchaser, as in exemplary claim 2, 9, 14 . There is no discussion of display metrics in either application, as in exemplary claims 4, 10, 16. 
The specifications of the instant Application, and each of the provisional applications are not commensurate in scope; according the pending claims 2-20  are only entitled to the filing date on the single application that first discloses all of the claimed subject matter which, in this case, is the instant application’s non-provisional filing date (16 AUG 2011). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9 of U.S. Patent No. 10769657 Although the claims at issue are not identical, they are not patentably distinct from each other because exemplary claims 1, 2, 5-7, 9 of the ‘657 patent recite a method of storing, sending, receiving an offer to a user and receiving verification that the user has in fact executed the requirements of the offer as received. 
Exemplary claim 2 of the pending ‘271 application is anticipated by a combination of exemplary claims 1, 2, from the ‘657 patent – claim 2 of the ‘271 is more broad than claims 1 & 2 of the ‘657 patent, as the patent application recites additional elements of an offer being a   and further recites a second claimed recipient, while claim 2 of the ‘271 application omits some of the claimed language regarding the type of offer and the additional recipients. However, the combination of claims 1, 2 of ‘657 patent anticipates each limitation of claim 2 of the ‘271 application.  
Claim 3 of the pending ‘271 application is anticipated by/nearly identical to claim 9 of the ‘657 patent. 
Claim 4 of the pending ‘271 application is anticipated by/nearly identical to claim 8 of the ‘657 patent. 
Claim 5 of the pending ‘271 application is anticipated by/nearly identical to claim 7 of the ‘657 patent. 
Claim 6 of the pending ‘271 application is anticipated by/nearly identical to claim 5 of the ‘657 patent. 
Claim 7 of the pending ‘271 application is clearly anticipated by/nearly identical to claim 6 of the ‘657 patent. 
The remaining dependent claims of the pending ‘271 application are further anticipated/clearly anticipated by the exemplary claims identified above in the ‘657 patent. 
Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claims recite an abstract idea without significantly more.  

	
With respect to claims 2-19, the independent claims (claims 2, 8, 14) are directed, in part, to providing offers to a user, registering a user including transaction account information, associating the offer with the user’s information, referring users, using transaction information to verify that the user(s) in fact redeemed the offer, and providing the value to the user(s). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial of legal interactions in the form of advertising, and marketing or sales activities, or contractual agreements. For example, providing an offer or coupon to a user and a reward upon a condition and/or is an advertising/marketing behavior aimed at enticing the user to complete a purchase or other commercially viable activity. Similarly, by providing an offer to a user redeemable upon action by a user/users, a contractual obligation exists between the provider, the first recipient, and any subsequent recipients – the provider offers a reward or other benefit in exchange for specific action(s) by the recipient(s) and provides a value upon action by the recipient(s).  If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – Exemplary claim 2 recites “an offer engine coupled to the internet,” capable of executing the bulk of the limitations including facilitating interactions with a webpage advertisement within interfaces for display on a plurality of web browsers, transmitting a notification via email, and which may communicate with a “payment processor” to receive offline transaction information, and determine if the criterion for the offer is fulfilled. The claim further recites the use of a cookie or IP address tracking.  Claim 8 recites similar elements and further includes the use of a “non-transitory computer readable medium storing instructions to perform” the method, and claim 14 further recites a system comprising additionally a “processor and a memory to store executable instructions to cause the processor to perform” the above limitations. The “offer engine coupled to the internet,” as well as the “payment processor,” “non-transitory computer readable medium” and “processor and memory” as well as the tracking mechanisms claimed are recited at a high-level of generality (i.e., adding insignificant extra-solution activity to the judicial exception such as sending and receiving data, see MPEP 2106.05g, or generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05h) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The tracking means as claimed at best describe an application of a cookie or IP address tracking to the viewing of an advertisement. This is not a practical application of the abstract idea, as it is merely found to be an application of the abstract idea. Similarly, the elements of a webpage advertisement within interfaces for display on web browsers are at best insignificant extra solution activity or a general link to the use of a computing network to the abstract idea identified above. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “offer engine coupled to the internet,” as well as the “non-transitory computer readable medium” and “processor and memory,” and wherein the offer engine manages interactions with a “webpage advertisement” within “interfaces for display” on a plurality of “web browsers,” and which may communicate with a “payment processor” to receive offline transaction information, and determine if the criterion for the offer is fulfilled, as well as the use of cookies/IP address verification. When considered individually, the “offer engine coupled to the internet,” as well as the “non-transitory computer readable medium” and “processor and memory,” and wherein the offer engine manages interactions with a “webpage advertisement” within “interfaces for display” on a plurality of “web browsers,” and which may communicate with a “payment processor” to receive offline transaction information claim elements, as well as the tracking mechanics claimed, only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The tracking functions is used in a manner that is not found to be significantly more, in that this does not represent an improvement to the technological areas of transaction management, nor is the tracking functionality itself being improved.  Examiner looks to Applicant’s specification in figure 1 and related text, including [028] which describes an offer engine in communication with databases, and further capable of managing an interface over the internet – i.e. it is apparent that this is at best the use of the internet to execute the claimed limitations rather than any improvement. Offer engine is described in functional capability only – i.e. OE 108 may be any combination of elements capable of executing these types of communication and interfaces. Paragraph [022] specifically states that “offer engine 108, payment processor 110, and POS system 104 include conventional components of a computing device, e.g. a processor, system memory, a hard disk drive, input devices…and output devices….” At [021] “merchant 102, offer engine 108, payment processor 110, and financial institutions communicate with one another via network 108, such as the internet.” Paragraph [037] discloses that a web browser application need only to allow access to an interface.  These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept in a manner disclosed in the application and understood to represent only what is well understood, routine and conventional in the realm of computing is not enough to confer statutory subject matter eligibility.
Dependent claims 3, 9, 15, 4, 10, 16, are directed to abstract ideas identified above. These claims further recite the use of a display metric and interface, however at best describe providing data to an interface for display. This is not a practical application of the abstract idea, as it is merely found to be an application of the abstract idea. The use or display of an interface, is used in a manner that is not found to be significantly more, in that this does not represent an improvement to the technological areas of transaction management, nor is the interface functionality itself being improved. The use of an interface to display data is well understood routine and conventional. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 5, 11, 17, 7, 13, 19 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as description sources of transaction data, and qualifications of a transaction/offer.  While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 6, 12, 18 are directed to abstract ideas identified above. These claims further recite the use of a hash function, however at best describe comparing hash functions. This is not a practical application of the abstract idea, as it is merely found to be an application of the abstract idea. The hash function is used in a manner that is not found to be significantly more, in that this does not represent an improvement to the technological areas of transaction management, nor is the hash functionality itself being improved.  While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Prior Art
With regard to the prior art rejections, Examiner finds Applicant’s amendments and remarks to be persuasive and as such the rejection under 35 USC §103 is withdrawn, as the prior art does not fairly teach separately or in combination the claim as a whole. Examiner refers in particular to: Baker (US 20100306040), Amaro (US20120215610). Baker as cited discloses creation of an offer, a viewing of an offer, and a specific registration/redemption process for a referral award to be made including communication between the payment processor, the merchant identifier, and the user specifically to execute a reward to a user in an in store situation particularly when the offer is received and associated with an online presence. Amaro as cited discloses a particular applicability of the reward/award process as adapted to the online environment in the form of a conversion/click tracking. Examiner finds  Applicant’s remarks regarding Baker to be persuasive particularly in view of the order of steps as executed in the claim as compared to Baker, and further finds that the entered amendments further clarify the roles of the merchant, payment processor, and the user in said specific order of execution. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Response to Arguments



 
Applicant’s remarks as filed on 4 APRIL 2022 have been fully considered.  
Applicants remarks regarding Priority & Double patenting on page 15 are noted. 
Applicant begins a discussion of the rejection for lack of eligible subject matter on page 15. On page 16, Applicant asserts “The claimed methods recite multiple specific aspects of the digital advertising technology ” and “payment processing technology.” Examiner finds this assertion in general unpersuasive – the claims clearly recite aspects of advertising, and payments, with any purported links to “digital technology” or any technology amounting to neither a practical application nor significantly more. In support of both statements, Applicant recites elements of the claims – these are mere summaries and conclusions rather than meaningful discussion. 
Applicant’s assertion on page 16 of integration between two areas is not found persuasive. Again, these are abstract ideas – the idea of an advertisement resulting in a payment is not itself a practical application nor does it constitute significantly more. The discussion on page 16 in support of this is, at best descriptive matter regarding the execution of said payment. Again, the paragraph provided on page 16 includes no discussion as to the technical aspects, features, or even details of said “integration.” 
Applicant’s further conclusions on page 17 also do not recite any discussion regarding technical aspects or elements beyond the conclusions themselves. Examiner further notes that the amendments as presented provide only contextual or descriptive information rather than advancing prosecution to a finding of a practical application or significantly more. 
Applicant’s remarks and amendments regarding the prior art rejection are found persuasive and as such the rejection is withdrawn. In particular, Applicant’s descriptive amendments regarding information transmitted appears to sufficiently narrow the limitations such that the previously cited teachings of Baker in view of Amaro do not separately or in combination fairly teach the limitation as presented. 
Conclusion



 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622